DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remark, filed 10/20/2021, with respect to claims 1-69 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection respect claims 1, 24-25 and 64-69 is made in view of newly applied art.

Claim Objections
Claims 65-66 and 68-69 are objected to because of the following informalities: Claims 65-66 and 68-69 are new claims. The languages “65. (Previously Presented)”, “66. (Previously .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 25, 64, 66-67, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin (US 20100305965 A1) in view of Martin (US 20090216556 A1), and further in view of Fotsch (US 20050165627 A1).
Regarding to claim 1 (Currently Amended), Benjamin discloses a non-transitory computer readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display screen, the one or more programs including instructions for (Fig. 1; [0021]: application software and other client software are stored in a memory 132 and are executed by one or more processors 134 of client component 110; [0026]: various program and software applications, including web-based software applications, are stored in memory and are executed by one or more processors of host server component 120):
displaying, on the display screen, a first plurality of partitions associated with a first user, wherein each partition of the first plurality of partitions is associated with a type of 
in accordance with a determination that the first user has been authorized by a second user to access wellness data associated with the second user, receiving the wellness data associated with the second user ([0006]: both the patient and the clinician are users and have access to the same kind of data; clinician is first user; patient is second user; [0008]: the host server component is accessible by multiple users; [0033]: the patient and a clinician; [0070]: the patient modified the calculated amount in a bolus calculator; the override event may be conveniently displayed to a clinician); [[and]]
receiving a request to view a second plurality of partitions associated with the second user ([0033]: when the user of the client component 110 wants to access the medical data, then the report software application 112 processes the medical data to obtain, for example, different calculations and/or representations related to the medical data; [0034]: formulate a desired request or obtain desired medical information; Fig. 2; Fig. 3; [0047-0048]: a cursor 310 is provided that functions to point to an image; a request is received when the cursor 310 is placed over the visual information element 220; [0070]: the patient modified the calculated amount in a bolus calculator; a clinician receives the modified data, i.e. the override event may 
in response to receiving the request to view the second plurality of partitions associated with the second user and in accordance with a determination that the first user has been authorized by a second user to access wellness data associated with the second user, displaying the second plurality of partitions associated with the second user, wherein each partition of the second plurality of partitions is associated with a type of wellness data of the second user ([0010]: the host server component is accessible by multiple users, i.e. first user and second user;  the host server component stores multiple patient data sets; the host server component is configured to receive and transmit user data; [0024]: create and update multiple and various types of reports and representations in response to the received information and user preference; [0034]: requests or obtains desired medical information; Fig. 3; [0047-0048]: once the cursor 310 is placed over the area of interest, such as over a non-tabular visual information element 220, then a further level of information is revealed to the user; [0070]: both patient and clinician are users; the patient modified the calculated amount in a bolus calculator; a clinician receives the modified data, i.e. the override event may be conveniently displayed to a clinician); and
Benjamin fails to explicitly disclose:
in accordance with a determination that the second user has revoked the authorization for the first user to access wellness data associated with the second user, causing the wellness data associated with the second user to be inaccessible.
In same field of endeavor, Martin teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Benjamin to include in response to receiving the request to view the second plurality of partitions associated with the second user, displaying the second plurality of partitions associated with the second user, wherein each partition of the second plurality of partitions is associated with a type of wellness data of the second user as taught by Martin. The motivation for doing so would have been to provide improved health care services to patients; to display information about the selected patient; to record clinical data regarding each patient as taught by Martin in Fig. 8, and paragraphs [0009], and [0067-0069].
Benjamin in view of Martin fails to explicitly disclose:

In same field of endeavor, Fotsch teaches:
in accordance with a determination that the second user has revoked the authorization for the first user to access wellness data associated with the second user, causing the wellness data associated with the second user to be inaccessible (Fig. 9; [0090]: choose to grant or deny permission to access the patient's online health record; Fig. 9; [0098]: individual may choose to grant access to another third-party; Fig. 9; [0099]: the grantee and individual may later choose to revoke this permission that has been granted to another third-party; once this revocation has been made, a notification may be sent to the patient and/or caregiver indicating that the health record permission revocation has been made by the grantee; Fig. 9; [0100]: revoked by the grantee).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Benjamin in view of Martin to include in accordance with a determination that the second user has revoked the authorization for the first user to access wellness data associated with the second user, causing the wellness data associated with the second user to be inaccessible as taught by Fotsch. The motivation for doing so would have been to choose to grant access to another third-party; later to choose to revoke this permission that has been granted to another third-party as taught by Fotsch in Fig. 9 and paragraphs [0098-0100].



Regarding to claim 64 (New), the claim limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 64.

Regarding to claim 66 (Previously Presented), the claim limitations are similar to claim limitations recited in claim 25. Therefore, same rational used to reject claim 25 is also used to reject claim 66.

Regarding to claim 67 (New), Benjamin discloses an electronic device (Fig. 1; [0021]: application software and other client software are stored in a memory 132 and are executed by one or more processors 134 of client component 110; [0026]: various program and software applications, including web-based software applications, are stored in memory and are executed by one or more processors of host server component 120), comprising: 
a display screen (Fig. 1; [0033-0034]: a display 136); 
one or more processors (Fig. 1; [0033-0034]: a processor); 

one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for (Fig. 1; [0026]: web-based software applications, may be stored in memory and may be executed by one or more processors of host server component 120 for performing various other operations; Fig. 1; [0030]: client database 118 directly stores medical data from medical device 150): 
the rest claim limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 67.

Regarding to claim 69 (Previously Presented), the claim limitations are similar to claim limitations recited in claim 25. Therefore, same rational used to reject claim 25 is also used to reject claim 67.

Claims 24, 65, and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin (US 20100305965 A1) in view of Martin (US 20090216556 A1), in view of Fotsch (US 20050165627 A1), and further in view of Weast (US 20130106603 A1).
Regarding to claim 24 (Previously Presented), Benjamin in view of Martin and Fotsch discloses the non-transitory computer readable storage medium of claim 1, wherein the request to view the second plurality of partitions (same as rejected in claim 1) comprises 

In same field of endeavor, Weast teaches:
a request to scroll the displayed first plurality of partitions in a lateral direction ([0220]: interfaces of the information display loop may scroll onto the display in a first direction, e.g., horizontally; to scroll in a similar direction as the action loop; [0221]: scroll directions and display orientations may automatically change based on an orientation of the device; [0224]: warning messages are automatically scrolled from one to another; Fig. 54; [0243]: the message may be scrolled in a specified direction so that all information is displayed; Fig. 58; [0244]: the device may continue to scroll through the action loop in response to a first type of user interaction such as continuous depression of a button).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Benjamin in view of Martin and Fotsch to include a request to scroll the displayed first plurality of partitions in a lateral direction as taught by Weast. The motivation for doing so would have been to display all information by scrolling in a specified direction; to continue to scroll through the action loop in response to a first type of user interaction such as continuous depression of a button as taught by Weast in Fig. 54; Fig. 58, and paragraphs 0243-0244].

Regarding to claim 65 (Previously Presented), the claim limitations are similar to claim limitations recited in claim 24. Therefore, same rational used to reject claim 24 is also used to reject claim 65. 

Regarding to claim 68 (Previously Presented), the claim limitations are similar to claim limitations recited in claim 24. Therefore, same rational used to reject claim 24 is also used to reject claim 68.

Allowable Subject Matter
Claims 2-21, 22-23, and 26-63 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 2, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“detect a user input at a location on the display screen regardless of horizontal graph position corresponding to one of the plurality of vertical graph position ranges within the graph;
 in response to detecting the user input at the location on the display screen corresponding to one of the plurality of vertical graph position ranges within the graph: 
in accordance with a determination that the location corresponds to the first vertical graph position range regardless of horizontal graph position, display, on the display screen, an indication that the first data-set representation has been selected; 
in accordance with a determination that the location corresponds to the second vertical graph position range regardless of horizontal graph position, display, on the display screen, an indication that the second data-set representation has been selected; and 


Regarding to claim 22, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“detecting a user input at a location on the display screen regardless of horizontal graph position corresponding to one of the plurality of vertical graph position ranges within the graph;
 in response to detecting the user input at the location on the display screen corresponding to one of the plurality of vertical graph position ranges within the graph: 
in accordance with a determination that the location corresponds to the first vertical graph position range regardless of horizontal graph position, displaying, on the display screen, an indication that the first data-set representation has been selected; 
in accordance with a determination that the location corresponds to the second vertical graph position range regardless of horizontal graph position, displaying, on the display screen, an indication that the second data-set representation has been selected; and 
in accordance with a determination that the location is outside the first or second vertical graph position range, forgo display of the indication of selection of the first or second data-set representations”.

Regarding to claim 23, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,

 in response to detecting the user input at the location on the display screen corresponding to one of the plurality of vertical graph position ranges within the graph: 
in accordance with a determination that the location corresponds to the first vertical graph position range regardless of horizontal graph position, displaying, on the display screen, an indication that the first data-set representation has been selected; 
in accordance with a determination that the location corresponds to the second vertical graph position range regardless of horizontal graph position, displaying, on the display screen, an indication that the second data-set representation has been selected; and 
in accordance with a determination that the location is outside the first or second vertical graph position range, forgo display of the indication of selection of the first or second data-set representations”.

Claims 3-21 are allowed due to dependency of claim 2. Claims 26-44 are allowed due to dependency of claim 22. Claims 45-63 are allowed due to dependency of claim 23.
Closest Reference Found
	Closest prior art made of record includes BENJAMIN (US 20100305965 A1), Martin (US 20090216556 A1), Tittle (US 6603477 B1), Yoshimoto (US 20130187923 A1), Fotsch (US 20050165627 A1), and Weast (US 20130106603 A1) either alone or in combination, fail to anticipate or render obvious required in the claim or the claim as a whole as mentioned above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Worden, US 20140358584 A1, “Electronic Health Record System”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 5712707365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/             Primary Examiner, Art Unit 2616